GILBERT, J.:
It would not be a very unreasonable construction of the act of 1873 (chap. 549, § 4), to hold that it was intended to supersede the provision for revoking and annulling licenses, contained in sections 25 and 26 of the act of 1857. It is more probable, however, that the legislature intended to superadd to the provision for revoking licenses contained in the act of 1857, when violations of law have been brought to light in civil prosecutions, another remedy of a like effect to follow a conviction upon' an indictment for a criminal offense. The meaning of an act cannot always be found in the technical signification of its phraseology. The framers of our statutes often use technical words in a popular sense. Although *28tbe word “ conviction ” is used both in sections 25 and 26 of the act of 1857, and in section 4 of the act of 1873, yet, in the former sections, it is restricted to proceedings in a suit for a penalty, or upon a bond, while in the latter there is no such restriction. Both statutes, therefore, may well stand together. When a conviction or judgment lias been obtained for a penalty, or upon a bond, the proceeding prescribed by sections 25 and 26 of the act of 1857 must be pursued. But when a licensee has been convicted upon the trial of an indictment for a criminal offense, no such proceeding is necessary. The conviction i/pso facto, by the express words of the statute of 1873, operates to revoke and annul his license, and it can no longer afford him any justification or protection. The twenty-ninth section of the act of 1857, makes all offenses against the act misdemeanors, and prescribes the punishment’therefor, and requires courts to instruct grand juries on the subject. The revocation of the license is a just addition to the punishment so prescribed, and well adapted to the case.
The judgment must be reversed, and a new trial ordered in the Court of Sessions of Livingston county.
Present — Mullen, P. J., Smith and Gtlbeet, JJ.
Judgment reversed, new trial ordered, and record remitted to Court of Sessions of Livingston county.